2011 Financial Outlook February 25, 2011 Contents Company Overview Highlights Financial Highlights Map of Operations Business Segments Transportation & Storage Segment Transportation & Storage Assets Gathering & Processing Segment Distribution Segment Corporate & Other Activities 2011 Financial Outlook 2011 Outlook EPS Reconciliation 2011 Consolidated Adjusted EBITDA 2011 Adjusted Segment EBITDA 2011 Adjusted EBITDA by Segment 2011 Net Capital Expenditure Guidance 2011 Free Cash Flow SUG General Assumptions Gathering & Processing Assumptions 2quity Volumes Contract Mix – Wellhead Volumes 2011 Growth Projects Trunkline South Texas Project FGT Phase VIII Expansion FGT Phase VIII Expansion Timeline FGT Pascagoula Lateral Midstream Growth Opportunities Appendix Definitions Reg. G Reconciliation Forward Looking Information
